  Case 13-42309         Doc 46     Filed 10/02/18 Entered 10/02/18 13:34:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42309
         Christian Denise Myles

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/29/2013.

         2) The plan was confirmed on 02/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/21/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,180.00.

         10) Amount of unsecured claims discharged without payment: $10,198.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-42309        Doc 46       Filed 10/02/18 Entered 10/02/18 13:34:03                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $15,429.22
       Less amount refunded to debtor                            $347.15

NET RECEIPTS:                                                                                   $15,082.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $656.56
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,656.56

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advance America                  Unsecured         500.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         299.27          299.27        299.27        0.00
Budge Finance                    Unsecured         500.00           NA              NA            0.00       0.00
Cariology Associates             Unsecured         200.00           NA              NA            0.00       0.00
Check Into Cash                  Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         120.00        120.00          120.00        120.00        0.00
COMCAST                          Unsecured         222.00           NA              NA            0.00       0.00
COMCAST CHICAGO SECONDS          Unsecured         222.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,900.00            NA              NA            0.00       0.00
CONSERVATION BILLING             Unsecured            NA         626.00          626.00        626.00        0.00
ENTERPRISE RENT A CAR            Unsecured         235.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         400.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured          15.00           NA              NA            0.00       0.00
MBI SOLUTIONS                    Unsecured            NA         687.00          687.00        687.00        0.00
National City Bank               Unsecured         500.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured         200.00        298.24          298.24        298.24        0.00
PAYDAY LOAN STORE OF INDIANA     Unsecured          50.00           NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Unsecured      2,238.00            NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Secured        5,500.00       7,608.80        7,608.80      7,608.80     786.20
Quick Cash                       Unsecured         500.00           NA              NA            0.00       0.00
Roseland Community Hospital      Unsecured         100.00           NA              NA            0.00       0.00
St. Margaret Mercy H.C. Center   Unsecured         500.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE         Unsecured         216.00           NA              NA            0.00       0.00
Title Lenders                    Unsecured         300.00           NA              NA            0.00       0.00
U.S. Cellular                    Unsecured         500.00           NA              NA            0.00       0.00
Wow Cable                        Unsecured         300.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-42309         Doc 46      Filed 10/02/18 Entered 10/02/18 13:34:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,608.80          $7,608.80           $786.20
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,608.80          $7,608.80           $786.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,030.51          $2,030.51              $0.00


Disbursements:

         Expenses of Administration                             $4,656.56
         Disbursements to Creditors                            $10,425.51

TOTAL DISBURSEMENTS :                                                                      $15,082.07


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
